Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed April 20, 2022 in reply to the First Office Action on the Merits mailed January 20, 2022. Claims 1-7 have been amended; and claims 8 and 9 have been newly added. Claims 1-9 are currently under examination in the application.
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claims 1 and 6 have been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the First Office Action on the Merits mailed January 20, 2022 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 103
The Boutique et al. composition is limited to a water amount of 1-45 wt%, which is outside the scope of the present claims, as now amended, which requires a water amount of 60-95 wt%. Therefore, the 35 USC 103 rejection presented in the First Office Action on the Merits mailed January 20, 2022 is hereby withdrawn. Upon further search and examination, however, new prior art has been procured, and a new ground of rejection has been formulated, which was necessitated by the present amendment and is presented herein below. 
Abstract
The abstract of the disclosure remains objected to for the following reasons:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention is a method, the abstract should summarize the key requisite active steps. The abstract introduces a method of making a composition, but does not recite the key requisite active step(s).
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to for the following reasons:
1. There should be a semicolon rather than a comma between “and combinations thereof” and “wherein the hair care composition”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9, which depends from claim 8, stipulates in a wherein clause a crystal length of “greater than 5 micrometers”. Claim 8, however, is limited to a crystal length of “between about 5 micrometers and about 200 micrometers”. Claim 9, therefore, is broader in scope than claim 8 from which it depends. 
***This issue can be remedied by amending claim 9 to read “…crystals are greater than 5 micrometers up to about 200 micrometers long”, if adequate support exists in the original specification for such amendment. 
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chuchotiros et al. (U.S. Patent Application Pub. No. 2011/0053818), in view of De Meirleir et al. (J Crystal Growth. 2013; 383: 51-56).
Applicant Claims
Applicant’s elected subject matter is directed to a hair care composition comprising i) about 10-20 wt% surfactant, e.g. sodium lauryl sulfate, ii) a cationic guar polymer with molecular weight of 2.5 million g/mol or less, iii) 0.05-0.25 wt% fiber-shaped, hydrogenated castor oil crystals, iv) a conditioning active, e.g. a silicone, and v) 60-95 wt% water.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Chuchotiros et al. disclose a hair care composition comprising e.g. i) about 5-20 wt% anionic surfactant, e.g. sodium lauryl sulfate, ii) a cationic guar polymer with molecular weight of 2.5 million g/mol or less, iii) 0.01-1 wt% of a hydrophobic, crystalline particulate with a melting point preferably above 75C (i.e. as a structuring material) iv) a conditioning active, e.g. a silicone, and v) at least 60 wt% water (abstract; paragraphs 0002, 0004-0008, 0012, 0022, 0031, 0035, 0037, 0038, 0042, 0057, 0058, 0061).
De Meirleir et al. disclose that hydrogenated castor oil crystals are an excellent structuring material when employed in cosmetic compositions the amount of e.g. 0.25 wt%, and that fiber-shaped crystals longer than 5 µm increased the low shear viscosity far better than other crystal shapes (abstract; introduction, figure 2C) 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Chuchotiros et al. do not explicitly disclose that the hydrophobic, crystalline particulate structuring material is fiber-shaped, hydrogenated castor oil crystals. This deficiency is cured by the teachings of De Meirleir et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Chuchotiros et al. and De Meirleir et al., outlined supra, to devise Applicant’s presently claimed composition. 
Chuchotiros et al. disclose a hair care composition comprising e.g. i) about 5-20 wt% sodium lauryl sulfate, ii) a cationic guar polymer, iii) 0.01-1 wt% of a hydrophobic, crystalline particulate with a melting point preferably above 75C (i.e. as a structuring material) iv) a silicone, and v) at least 60 wt% water, wherein the composition contains a gel network containing the particulate, and will clean and condition hair upon application thereto. Since De Meirleir et al. disclose that hydrogenated castor oil crystals are an excellent structuring material when employed in cosmetic compositions in the amount of e.g. 0.25 wt%, and that fiber-shaped crystals longer than 5 µm increased the low shear viscosity far better than other crystal shapes; and since one of ordinary skill in the art would know that hydrogenated castor oil is hydrophobic and has a melting point of 90C; one of ordinary skill in the art would thus be motivated to employ fiber-shaped hydrogenated castor oil crystals as the particulate structuring material in the Chuchotiros et al. hair care composition, with the reasonable expectation that the resulting composition will successfully contain the required gel network (i.e. containing the particulate), and will cleanse and condition the hair. 
  Therefore, one of ordinary skill in the art, in following the teachings of the cited prior art, would thus arrive at the claimed composition. Since the composition is the same, the properties of the composition must be the same as well, including the property that the percentage of the composition that participates in the coacervate phase at a 9:1 dilution is from about 30% to about 600% higher compared to the composition without glyceride ester crystals. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are moot in view of the new grounds of rejection, necessitated by the present amendment, which no longer relies on the Boutique et al. reference.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617